Case 1:19-cv-00331-LO-MSN Document 157-14 Filed 02/24/21 Page 1 of 3 PageID# 2355




                         EXHIBIT K(3)
    Case 1:19-cv-00331-LO-MSN Document 157-14 Filed 02/24/21 Page 2 of 3 PageID# 2356




From:                             Freudenberg, Stephanie L.
Sent:                             Friday, November 13, 2020 6:29 PM
To:                               'Michael Melkersen'
Cc:                               'Michael Melkersen'; 'Dean Kevin R.'; 'Michael Quirk'; 'Lisa Ranaldo'; Han, Suhana S.;
                                  Littleton, Judson; Brebner, Adam R.; Rose, Elizabeth A.; Deppermann, Lee; 'Terrence M.
                                  Bagley'
Subject:                          RE: Garcia, et al, v. Volkswagen Group of America, Inc., et al., No. 1:19-cv-331
Attachments:                      2020-11-13 Hit Report - Plaintiffs' November 3, 2020 Proposals.pdf; 2020-11-13 Hit
                                  Report - VWGoA Counterproposals.pdf


Mike,

Please see attached for two hit reports: (1) a hit report for search strings #1-35, including the proposed revisions to
search strings #11-13 and the proposed search strings #14-35 set forth in your November 3, 2020 letter; and (2) a hit
report reflecting VWGoA’s counterproposals, with revisions in red text for ease of review.

Many of the additional search strings you proposed in your November 3, 2020 letter are unduly broad and
burdensome—particularly given that you are asking us to add numerous additional custodians beyond those whose
emails are reflected in these hit counts—and are not sufficiently tailored to the Requests for which they were
purportedly designed, resulting in disproportionately high hit counts and hits that could not reasonably be expected to
identify responsive documents. In the interest of compromise, VWGoA will agree to run certain additional search strings,
as reflected in the attached hit report setting forth VWGoA’s counterproposals.

We are available to meet-and-confer on these issues.

Regards,
Stephanie

Stephanie L. Freudenberg
Sullivan & Cromwell LLP
1700 New York Avenue, NW
Washington, DC 20006-5215
T: (202) 956-7062 | F: (202) 293-6330
freudenbergs@sullcrom.com | http://www.sullcrom.com

From: Freudenberg, Stephanie L.
Sent: Friday, November 06, 2020 6:46 PM
To: 'Michael Melkersen'
Cc: Michael Melkersen ; Dean Kevin R. ; Michael Quirk ; Lisa Ranaldo ; Han, Suhana S. ; Littleton, Judson ; Brebner, Adam
R. ; Rose, Elizabeth A. ; Deppermann, Lee ; Terrence M. Bagley
Subject: Garcia, et al, v. Volkswagen Group of America, Inc., et al., No. 1:19-cv-331

Mike,

Please see attached for a hit report for search strings #1-13, set forth in our October 15, 2020 letter. We expect to
respond to the proposed revisions to search strings #11-13 and the proposed search strings #14-35 set forth in your
November 3, 2020 letter (including with accompanying hit reports) by next Friday, November 13, 2020.

                                                             1
   Case 1:19-cv-00331-LO-MSN Document 157-14 Filed 02/24/21 Page 3 of 3 PageID# 2357
Regards,
Stephanie

Stephanie L. Freudenberg
Sullivan & Cromwell LLP
1700 New York Avenue, NW
Washington, DC 20006-5215
T: (202) 956-7062 | F: (202) 293-6330
freudenbergs@sullcrom.com | http://www.sullcrom.com




                                                      2
